1                                     JS-6
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BERNARD J. SPENCER,                       Case No. CV 18-8455-FMO (KK)
11                              Plaintiff,
12                        v.                    JUDGMENT
13    D.M. TORRES, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: May 3, 2019
                                                                 /s/
22
                                             HONORABLE FERNANDO M. OLGUIN
23                                           United States District Judge
24
25
26
27
28
